NON-FINAL OFFICE ACTION
This Office Action is a Reissue of U.S. Application No. 14/310,191 (the ‘191 application) now U.S. Patent No. 10,055,544 B2 issued on August 21, 2018 to Powell (the ‘544 patent). 
The status of the claims amended on 9/22/2020 is as follows;
Claims 1-22 are pending.
Claims 1-20 are amended claims.
Claims 21-22 are new claims.
Claims 1-22 are rejected.

REJECTIONS BASED UPON RECAPTURE
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.


Claims 1-22 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
Below are the pertinent Examiners’ findings of fact relevant to this rejection:
06/20/2014	The 652 Application was filed with claims 1-20.  Therein, claims 1, 9 and 17 were independent method, system and non-transitory computer-readable medium claims respectively.
08/10/2016	The original examiner issued a Non-Final Office Action rejecting Claim 1-2, 5-10, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Froehlich (U.S. Pub. No. 2011/0238434 A1) in view of Benja-Athon (U.S. Pub. No. 2010/0076790 A1) and Claim 3-4, 11-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Froehlich in view of Benja-Athon, in further view of Bianco (U.S. Pub. No. 2002/0082865 A1).




11/09/2016	Applicant filed a response to the Office Action having arguments and amending claims 1-4, 7, 9-12, 15 and 17-20 (hereinafter the “NOV 2016 Response").  The applicant argued claims 1, 9 and 17 the independent claims now recited the features of :

As amended, independent claims 1, 9, and 17 now recite the features of:

accessing data indicating (i) a series of patient events for a particular patient, (ii) a particular sequence of patient events within the series of patient events;

determining, by one or more processors and for each of the patient events, one or more medical conditions associated with a particular patient event;

in response to determining the one or more medical conditions associated each of the patient events, generating, for each of the patient events, a unique identifier value descriptive of the one or more medical conditions associated with a particular patient event;

combining the unique identifier values for each of the patient events in accordance with the particular sequence of patient events within the series of patient events;

generating a care pathway data shape for the series of patient events based at least on combining the unique identifier values for each of the patient events in accordance with the particular sequence of patient events within the series of patient events; and

storing, at a custom extension to a relational database, the care pathway data shape for the series of patient events.




The applicant’s representative argued that the art used in the rejection does fails to describe at least these features in the Remarks pages 9 and 10 reproduced below.

The applicant submits that Froehlich and Benja-Athon, individually or in combination, fail to describe at least these features.

Initially, the applicant notes that Froehlich generally describes “a method and system for providing medical personnel with medical treatment protocols for treating a disease or medical condition of interest.” Froehlich at Abstr. “The medical treatment protocol template may include treatment parameters data and sample case data.” /d. Froehlich describes that the medical treatment protocol templates can be used to “create a patient-specific treatment plan to allow a clinician to apply the medical treatment protocol embodied by the template to a particular patient.” Id.

Specifically, the portions of Froehlich cited in the Office Action describe that the medical treatment protocol template include “information contained in various parameters or fields,” e.g., “the name of a specific disease,” and that a “treatment protocol application may be configured to recognize such a field, or receive such information from the treatment protocol application database, and select templates related to the treatment of the specific condition.” Id. at ¶ 0058; see also ¶ 0011, 0029, 0048, 0059.

However, although the cited portions describe that the medical treatment protocol templates include information related to a medical condition, none of the cited portions describe that the medical treatment protocol templates include “data indicating (i) a series of patient events for a particular patient, and (ii) a particular sequence of patient events within the series of patient events” as recited in the independent claims as amended (emphasis added). Moreover, the cited portions of Froehlich also do not describe the features of “generating, for each of the patient events, a unique identifier value descriptive of the one or more medical conditions associated with a particular patient event,” “combining the unique identifier values for each of the patient events in accordance with the particular sequence of patient events within the series of patient events,” and “generating a care pathway data shape for the series of patient events based at least on combining the unique identifier values for each of the patient events in accordance with the particular sequence of patient events within the series of patient events”
(emphasis added).

The cited portions of Benja-Athon fail to remedy these particular deficiency of the cited portions of Froehlich. See Benja-Athon at ¶ 0005, 

Accordingly, because the cited portions of Froehlich and Benja-Athon fail to describe each and every feature of the independent claims as amended, the proposed combination of Froehlich and Benja-Athon fail to establish a prima facie case of obviousness over the independent claims as amended.

The other claims in the application are each dependent on the independent claims, and are allowable for at least the above reasons. Because each claim is deemed to define additional aspects of the disclosure, however, the individual consideration of each claim on its own merits is respectfully requested.

Therefore, withdrawal of the rejections of all claims is respectfully requested.

Remarks 11/09/16 pp 9-10 emphasis in the original


03/10/2017	The original examiner issued a Final Office Action rejecting claims 1-20 over a new combination of prior art.

06/07/2017	Applicant filed an RCE response arguing claims 1, 9 and 17 now recite features that were not taught by the references used in the rejection which JUN 2017 Response").  
As amended, independent claims 1, 9, and 17 now recite, among others, the features of:

determining, by the one or more processors, a plurality of identifier values that are (i) present within at least two or more of the care pathway data shapes for the plurality of patients and (ii) arranged in a common sequence within the at least two or more of the care pathway data shapes;

generating a shared care pathway data shape for the particular disease condition based on combining the plurality of identifier values that are determined to be present within at least two or more of the care pathway data shapes for the plurality of patients and arranged in a common sequence within the at least two or more of the care pathway data shapes, the shared care pathway shape representing a standard of care for the plurality of patients; and

providing the shared care pathway data shape for the particular disease condition for output to one or more client devices.

Applicant submits that the cited portions of the references, applied individually or as an appropriate combination, fail to describe, teach, or suggested at least these features.

In particular, the Office Action appears to rely on cited portions of Bito in asserting that Bito describes the feature of “generating a care pathway data shape for the series of patient events...” See Office Action at p. 7; see also Bito at ¶ 0017, 0044, 0045, 0054, and FIG. 4. These portions of Bito generally appear to relate to creating a “clinical pathway” based processing data. See Bito at ¶ 0044. While the cited portions of Bito does describe processes relating to “editing” a clinical pathway “until the desired clinical pathway is obtained,” these descriptions do not correspond to the feature of “generating a shared care pathway” because nothing in the cited portions of Bito describe or suggest the feature of “determining .. . a plurality of identifier values that are (1) present within at least two or more of the care pathway data shapes for the plurality of patients and (11) arranged in a common sequence within the at least two or more of the care pathway data shapes” as recited by the independent claims as amended. Nothing in the cited portions of the other references appear to describe these features. See generally Froehlich at ¶ 0029, 0049, 0058, 0059; see also 


06/07/17 ‘191 Remarks pp 15-16

12/19/2017	The original examiner issued a Non-Final Office Action rejecting claims 1-20 over a new combination of prior art.

03/16/2018	Applicant filed an response arguing claims 1, 9 and 17 now recite features that were not taught by the references used in the rejection which is reproduced below. Claims 1-20 are pending (hereinafter the “MAR 2018 Response").  
As amended, independent claims 1, 9, and 17 now recite the features of “receiving... a query for pathway shapes for a particular medical condition,” “analyzing . . . [] unique values of the care pathway shapes for the plurality of patients,” “selecting ... based on analyzing the unique values of the care pathway shapes for the plurality of patients, a subset of care pathway shapes from among the care pathway shapes for the plurality of patients, the subset of care pathway shapes comprising care pathway shapes that each share (1) two or more identical event shapes, and (11) an identical sequence of the two or more identical event shapes within a corresponding series of patient events,” and “providing, .. . for output to the client device responsive to the received query for pathway shapes for the particular medical condition, query results indicating the subset of pathway shapes.”

These features, as amended, have not yet been asserted to be disclosed, taught, or suggested by the cited portions of Froehlich, Bito, Benja-Athon, Duftler, and/or Bianco. Applicant respectfully submits that the prior art cited in the Office Action fails to describe or suggest at least the features referenced above. Moreover, Applicant submits that the cited portions of Froehlich, Bito, Benja-Athon, Duftler, and/or Bianco fail to describe or suggest the features recited by newly added claims 21 and 22.

The other claims in the application are each dependent on the independent claims, and are allowable for at least the above reasons. Because each claim is deemed to define additional aspects of the 

Withdrawal of the §103 rejections is respectfully requested.

03/16/18 ‘191 Remarks pp 11


04/20/2018	There was an interview discussing the claim elements to change a typographical error

04/20/2018	The original examiner allowed claim 1, 3-9, 11-17 and 19-22 with the following reasons for allowance. 
The claims in the application are deemed to be directed to a nonobvious improvement over the previously cited prior art. The claims comprise receiving a query for pathway shapes for a particular medical condition, accessing treatment data for a plurality of patients including a series of patient events in a particular sequence, generating a respective care pathway shape for each of the plurality of patients, determining medical conditions associated with a particular event, generating an associated event shape, combining the event shape for each of the patient events, generating a unique value representing the series of patient events, storing and analyzing at a custom extension to a relational database the unique value, selecting a subset of the care pathway shapes and providing output responsive to the query indicating the subset of pathways shapes.


Based on the above finding of fact, Examiner herein determines the following surrender-generating limitations (i.e., limitations that were presented, argued or stated to make the claims patentable and thus generate surrender of the claimed subject matter hereinafter SGL: 

NOV 2016 Response 
As amended, independent claims 1, 9, and 17 now recite the features of:

accessing data indicating (i) a series of patient events for a particular patient, (ii) a particular sequence of patient events within the series of patient events;

determining, by one or more processors and for each of the patient events, one or more medical conditions associated with a particular patient event;

in response to determining the one or more medical conditions associated each of the patient events, generating, for each of the patient events, a unique identifier value descriptive of the one or more medical conditions associated with a particular patient event;

combining the unique identifier values for each of the patient events in accordance with the particular sequence of patient events within the series of patient events;

generating a care pathway data shape for the series of patient events based at least on combining the unique identifier values for each of the patient events in accordance with the particular sequence of patient events within the series of patient events; and

storing, at a custom extension to a relational database, the care pathway data shape for the series of patient events.


SGL(B)         JUN 2017 Response 
As amended, independent claims 1, 9, and 17 now recite, among others, the features of:

determining, by the one or more processors, a plurality of identifier values that are (i) present within at least two or more of the care pathway data shapes for the plurality of patients and (ii) arranged in a common sequence within the at least two or more of the care pathway data shapes;

generating a shared care pathway data shape for the particular disease condition based on combining the plurality of identifier 

providing the shared care pathway data shape for the particular disease condition for output to one or more client devices.

SGL(C) 		MAR 2018 Response
As amended, independent claims 1, 9, and 17 now recite the features of “receiving... a query for pathway shapes for a particular medical condition,” “analyzing . . . [] unique values of the care pathway shapes for the plurality of patients,” “selecting ... based on analyzing the unique values of the care pathway shapes for the plurality of patients, a subset of care pathway shapes from among the care pathway shapes for the plurality of patients, the subset of care pathway shapes comprising care pathway shapes that each share (1) two or more identical event shapes, and (11) an identical sequence of the two or more identical event shapes within a corresponding series of patient events,” and “providing, .. . for output to the client device responsive to the received query for pathway shapes for the particular medical condition, query results indicating the subset of pathway shapes.”



A reissue will not be granted to "recapture" claimed subject matter which was surrendered in an application to obtain the original patent.  See MPEP §1412.20.  A three step process is used to apply the recapture rule:
“(1) 	first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) 	next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 

Regarding step 1, upon review of claims 1-22 of the present reissue application in comparison to claims 1-20 of the ‘544 Patent, Examiners find that Applicant through the 9/22/20 amendment of the ‘778 reissue has broadened the scope (BS) of claims by removing a feature, particularly, 
BS(A) 		Argued in the NOV 2016 Response 
As amended, independent claims 1, 9, and 17 now recite the features of:

accessing data indicating (i) a series of patient events for a particular patient, (ii) a particular sequence of patient events within the series of patient events;

determining, by one or more processors and for each of the patient events, one or more medical conditions associated with a particular patient event;

in response to determining the one or more medical conditions associated each of the patient events, generating, for each of the patient events, a unique identifier value descriptive of the one or more medical conditions associated with a particular patient event;

combining the unique identifier values for each of the patient events in accordance with the particular sequence of patient events within the series of patient events;

generating a care pathway data shape for the series of patient events based at least on combining the unique identifier values for each of the patient events in accordance with the particular sequence of patient events within the series of patient events; and

storing, at a custom extension to a relational database, the care pathway data shape for the series of patient events.


BS(B)            Argued in the JUN 2017 Response 
As amended, independent claims 1, 9, and 17 now recite, among others, the features of:

determining, by the one or more processors, a plurality of identifier values that are (i) present within at least two or more of the care pathway data shapes for the plurality of patients and (ii) arranged in a common sequence within the at least two or more of the care pathway data shapes;

generating a shared care pathway data shape for the particular disease condition based on combining the plurality of identifier values that are determined to be present within at least two or more of the care pathway data shapes for the plurality of patients and arranged in a common sequence within the at least two or more of the care pathway data shapes, the shared care pathway shape representing a standard of care for the plurality of patients; and

providing the shared care pathway data shape for the particular disease condition for output to one or more client devices.

BS(C) 	Argued in the MAR 2018 Response
As amended, independent claims 1, 9, and 17 now recite the features of “receiving... a query for pathway shapes for a particular medical condition,” “analyzing . . . [] unique values of the care pathway shapes for the plurality of patients,” “selecting ... based on analyzing the unique values of the care pathway shapes for the plurality of patients, a subset of care pathway shapes from among the care pathway shapes for the plurality of patients, the subset of care pathway shapes comprising care pathway shapes that each share (i) two or more identical event shapes, and (ii) an identical sequence of the two or more identical event shapes within a corresponding series of patient events,” and “providing, .. . for output to the client device responsive to the received query for pathway shapes for the particular medical condition, query results indicating the subset of pathway shapes.”




	Regarding step 2, Examiners find herein that these broadening and/or deletions in at least claims 1, 10, and 17 of the ‘778 reissue are directed specifically to the subject matter surrendered in the original prosecution.  The broadening aspect identified in BS(A), BS(B), and BS(C) are directed to SGL(A), SGL(B), and SGL(C) determined above.  

Regarding step 3, Examiners determined that the claims have not been materially narrowed in other respects to overcome the broadening aspect to avoid recapture.  If surrendered subject matter has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim. See MPEP 1412.02 (I)(C). Stated another way, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim. See Id.
As noted above, Examiners found, that SGL(A), (B) and (C)  are absent from new claims independent claims 1, 10, and 17 and dependent claims 2-9, 11-16 and 18-22.  Accordingly, Examiners conclude a recapture rejection of claims 1-22 is proper on this basis.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 recites the claim limitation of “non-relational databases”. This term is not defined in the specification.  For the purpose of examination the clams term will be construed as a database.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the respective patient event" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that in determined ] is both added and removed at the same time. Please provide clarification when responding to this office action.

Claim Rejections - 35 USC § 251

Claim 21 is rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:
Please see the 35 USC 112(a) rejection above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-9 and Claims 20-22 are directed towards a method for determining a care pathway in response to a specific condition (i.e. a process) which is a statutory category.  Claims 10-16 are directed towards a system for determining a care pathway in response to a specific condition (i.e. a machine) which is also a statutory category.   Claims 17-19 are directed towards a non-transitory computer readable medium storing software for determining a care pathway in response to a specific condition (i.e. a  
               Claims 1-22 are directed to an abstract idea because an abstract idea is recited in the claims.  The abstract idea is identified as: determining, by one or more processors in healthcare data systems, treatment data for a plurality of patients receiving treatment for a medical condition the treatment data indicating (i) patient events experienced by a particular patient of the plurality of patients receiving treatment for the medical condition, and (ii) a sequence of the patient events for each of the plurality of patients from each of the patient events, the medical condition associated with the respective patient event;  generating, by the one or more processors, an event shape descriptive of the determined medical condition; combining, by the one or more processors, the generated event shape for each of the patient events in accordance with the sequence of the patient events to generate care pathway shapes; generating, by the one or more processors, unique values respectively representing the patient events; and storing, by the one or more processors, at a custom extension to a relational database, the generated unique values; and selecting, by the one or more processors, a subset of the care pathway shapes that each share (i) two or more identical event shapes, and (ii) an identical sequence of the two or more identical event shapes within a corresponding sequence of patient events.

Content Extraction and comparing new (e.g., query data regarding a patient of interest with a similar medical condition or similar medical events) and stored information (e.g., stored patient medical events and patient care pathways) and using rules to identify options (e.g., if the query contains the same events or disease/condition as a stored pathway condition, display that care pathway to the user) in SmartGene.  The accessing data, determining whether the data accessed is related to a medical conditions, generating a care pathway and storing the data all describe the abstract idea.  Accordingly, Claims 1-22 do not result in a practical application that is sufficient enough to show an improvement in computer functionality.
               When viewed as a whole, the claims do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art of care pathways and simply implementing the process on a computer(s) is not enough to qualify as “significantly more.”  Specifically, the applicant is taking the well-known process of storing patient care pathway data and generating a care pathway with the same condition and implementing it on a computer, which does not qualify as significantly more.  Essentially, the Applicant is attempting to claim generating a treatment plan for a patient based on patient’s with the same condition using a relational database.  
	Dependent claims 2-8, 10-16 and 18-20 add additional limitations, for example:
Claims 2, 11 and 18 
Claims 3, 11 and 18 require where the linked patent events are represented as a single value 
Claim 4 and 13 requires the care pathway data shape be represented as a custom C# data type value;
Claim 5 and 14 requires the care pathway data shape be represented as a common language runtime (CLR) compatible programming language data type value;
Claims 6, 15 and 19 require providing the query results to the user comprises providing real-time query results in response to receiving the query request submitted by the user;
Claims 7 and 16 requires identifying a patient event as having a point of interest attribute and grouping the care pathway shape data utilizing the point of interest attribute;
Claim 8 requires a structured query language server database and a user-defined type extension to the database server 
Claim 9 requires that the unique values are stored in a single database column of the SQL database server
Claims 21 and 22 requires that the care pathway shapes are represented as programming language data type values and stored in a relational or non-relational database.
However these dependent claims only serve to further limit the abstract idea of determining, by one or more processors in healthcare data systems, treatment data for a plurality of patients receiving treatment for a medical condition the treatment data indicating (i) patient events experienced by a particular patient of the plurality of patients receiving treatment for the medical condition, and (ii) a sequence of the patient events for each of the plurality of patients from each of the patient events, the medical condition associated with the respective patient event;  generating, by the one or more processors, an event shape descriptive of the determined medical condition; combining, by the one or more processors, the generated event shape for each of the patient events in accordance with the sequence of the patient events to generate care pathway shapes; generating, by the one or more processors, unique values respectively representing the patient events; and storing, by the one or more processors, at a custom extension to a relational database, the generated unique values; and selecting, by the one or more processors, a subset of the care pathway shapes that each share (i) two or more identical event shapes, and (ii) an identical sequence of the two or more identical event shapes within a corresponding sequence of patient events., and hence are nonetheless directed towards the same abstract idea as independent claims 1, 10, 17 and 20.
The claims do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  
Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
processors, database, computers, storage devices).
Applicant’s specification, page 13 of the ‘191 application, paragraph [0039] discloses: “a programmable processor, a computer, or multiple processors or computers,” are construed to be conventional processors and computers.
Applicant’s specification, page 15 of the ‘191 application, paragraph [0043] discloses: memory devices “including by way of example semiconductor memory devices, e.g., EPROM, EEPROM, and flash memory devices; magnetic disks, e.g., internal hard disks or removable disks; magneto-optical disks; and CD-ROM and DVD-ROM disks,” construed to be a conventional storage device.
B)           Generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. accessing, relating, storing, receiving, linking and providing data). 
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 3, 7, 10-12, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Froehlich (U.S. Pub. No. 2011/0238434 A1) in view of Duftler (U.S. Pub. No. 2014/0297240 A1). 

Regarding claim 1, Froehlich discloses a computer-implemented method comprising steps of; 
determining, by one or more processors in healthcare data systems, treatment data for a plurality of patients receiving treatment for a medical condition, See Froehlich para [0029]-[0031], and [0038]  that provides medical treatment protocols to clinicians for treating a medical condition which is the same protocol applied to all patients  for the medical condition.

the treatment data indicating (i) patient events experienced by a particular patient of the plurality of patients receiving treatment for the medical condition, and (ii) a sequence of the patient events for each of the plurality of patients from each of the patient events, the medical condition associated with the respective patient event; 
(See Froehlich Para [0037]-[0048] which disclose a medical treatment protocol template that includes parameters and conditions  to be used during the treatment of a particular medical condition.  These patient events experienced by a particular patient and a plurality of patients with respect to medical treatment protocol include a variety of a medical treatment parameters. Froehlich also discloses that the medical treatment database is contained in a defined electronic format and structure.  The format and structure, however, are not particularly limited and may be chosen as desired for an intended use or desired design.

generating, by the one or more processors, an event shape descriptive of the determined medical condition; (see Froehlich para [0048]-[0049], [0058]-[0059] discloses generating an event shape as a treatment plan based on the specific disease or medical condition.)

Froehlich does not explicitly disclose the following;
combining, by the one or more processors, the generated event shape for each of the patient events in accordance with the sequence of the patient events to generate care pathway shapes;

generating, by the one or more processors, unique values respectively representing the patient events; and

storing, by the one or more processors, at a custom extension to a relational database, the generated unique values; and

sequence of patient events.

	In an analogous invention Duftler teaches constructing patient traces as a set of medical events for each patient of a patient population See [0006]-[0007].  The medical events in one or more patient traces are reduced to provide processed patient traces which are clustered to identify a plurality of patient traces. Patterns from the patient trace are identified to identify treatment pathways correlated with the patient outcomes.
	Paragraphs [0026]-[0028] and [0051] teaches that health care event data for a cohort of patients is stored in a medical records database.  
	Paragraphs [0033]-[0035], reproduced below, teaches how patient traces are transformed into stings by mapping the known event type to Unicode characters (See table 1 reproduced below).  The string representation of the patient traces can be “ABCDE” for one patient and “ABCBC” for another patient (See table 2 reproduced below).  These are care pathway shapes that share two or more identical event shapes “ABC##”  are an identical sequence of event shapes within a sequence of patient events.

    PNG
    media_image1.png
    375
    536
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    698
    530
    media_image2.png
    Greyscale

Duftler [0033]-[0035]

Therefore, it would have been obvious to one of ordinary skill in the art of care pathways at the time of filing to modify the patient data of Froehlich to generate a shared care pathway for a particular medical condition, as taught by Duftler, in order to “identify treatment pathways correlated with the patient outcomes (Duftler, Paragraph [0006]).  Additionally, one of ordinary skill in the art of databases and computer processes would understand that a patient trace must be stored in a database as disclosed above (a medical record database) in order to be mined by a pathway extraction module from a patient trace in a cluster because Froehlich teaches that any type of database format 

2. (Amended) The method of claim 1, wherein generating [a] of the care pathway shapes [data shape for the condition] comprises a step of linking each of the [one or more] patient events to the [one or more] medical conditions. See Duftler [0033]-[0036] and the discussion above with respect to claim 1 

3. (Amended) The method of claim 2, wherein the linked patient events, related to the one or more medical conditions, are represented as a single value.  See table 2 above string representation “ABCDE” and “ABCBC” is a single value.

7. (Amended) The method of claim 1, further comprising:
identifying a patient event of the patient events as having a point of interest attribute; and 
grouping the care pathway shapes [shape data] utilizing the point of interest attribute.

	The ‘544 patent defines each patient event is identified as a point of interest. Duftler disclose in paragraphs [0035] discloses clustering patient traces that share a 

Claims 10, 17, and 20 recite substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for similar reasons as given above.
Claims 11 and 18 recite substantially similar limitations as those already addressed in claim 2, and, as such, is rejected for similar reasons as given above.
Claim 12 recites substantially similar limitations as those already addressed in claim 3, and, as such, is rejected for similar reasons as given above.
Claim 16 recites substantially similar limitations as those already addressed in claim 7, and, as such, is rejected for similar reasons as given above.


Claim 4-6, 8, 9, 13-15, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Froehlich (U.S. Pub. No. 2011/0238434 A1) in view of Duftler (U.S. Pub. No. 2014/0297240 A1) as applied to the claims above further in view of Benja-Athon (U.S. Pub. No. 2010/0076790 A1).


4. (Amended) The method of claim 1, wherein the care pathway [data shape is] shapes are represented as a custom C# data type value. See Froehlich table 2 above string representation “ABCDE” and “ABCBC” is a custom data type represented as a single value.  Froehlich does not specifically disclose a C# data type value but instead Benja-Athon teaches that it was old and well-known in the art of care pathways at the time of filing to represent the care pathway data shape as a custom C# data type value (Paragraph [0072] discussing the programming being in C#, construed as being represented as a C# data type value.).
Therefore, it would have been obvious to one of ordinary skill in the art of programming at the time of filing to modify the single value type of Froehlich as modified to be C#, in order to use a common programming language that is taught by Benja-Athon using the motivation provided above by Froehlich that the format and structure are not limited and may be chosen by the designer.  The combination of Froelich and Duftler with Benja-Athon disclose that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and as such the combination would yielded nothing more than predictable results. 



shapes are represented as a common language runtime (CLR) compatible programming language data type value. 
Froelich and Duftler do not specifically state that the care pathway shapes are represented as a common language runtime (CLR) compatible programming but instead discloses that with respect to the specific programming language Froehlich discloses in paragraphs [0029], [0034] and [0038] may be implemented as part of a software program resident on and/or readable by a user on a personal computer or over the internet.  The defined electronic format and structure are not particularly limited and may be chosen as desired for an intended use or desired design.
Benja-Athon teaches that it was old and well-known in the art of programming at the time of filing to have the care pathway data shape be represented as a common language runtime (CLR) compatible programming language data type value (Paragraph [0072] discusses using programs and computer languages, such as Microsoft .Net, which is a type of common language runtime compatible programming language.).
Therefore, it would have been obvious to one of ordinary skill in the art of programming at the time of filing to modify the single value type of Froehlich as modified the care pathway data shape be represented as a common language runtime (CLR) compatible programming language data type value in order to use a common programming language that is taught by Benja-Athon using the motivation provided above by Froehlich that the format and structure are not limited and may be chosen by the designer.  The combination of Froelich and Duftler with Benja-Athon disclose that all the claimed elements were known in the prior art and one skilled in the art could have 


6. (Amended) The method of claim 1, further comprising a step of [wherein providing the query results for output to the client device comprises] providing, by the one or more processors, the selected subset of the care pathway shapes in real-time [query results] in response to receiving [the]a query request[ submitted by the user].

Froehlich and Duftler do not explicitly disclose providing the selected subset of the care pathway shapes in real-time in response to receiving a query request.  Froehlich and Duftler do disclose generating a medical protocol template based on a request.  Benja-Athon teaches that it was old and well-known in the art of care pathways at the time of filing to provide real-time query results in response to receiving the query request submitted by the user in Paragraph [0014] which discusses the invention being used interactively and by clicking an interactive word or term representing a DIAGNOSIS  patient and physicians can generate, display, view and use an array or a series of information and data on said Diagnosis and all relating health, health-care, health-care services, construed as providing the query results to the user in real-time.).  The ‘544 patent describes real-time as very fast.  The examiner maintains the term “very fast” and “real-time” are subjective and that Froelich and Duftler with Benja-Athon all request and receive the care pathway shapes using a processor and since the teaching of Benja-Athon discloses a click and display feature that is generated in real-time. The combination of Froelich and Duftler with Benja-Athon disclose all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and as such the combination would yielded nothing more than predictable results. 


8. (Amended) The method of claim 1, wherein:
[The]the relational database comprises a structured query language (SQL) server database; and
the unique values comprise [value comprises] a representation of a user-defined type (UTD) extension to the SQL server database.
See below with respect to claim 9


9. (Amended) The method of claim 8, wherein the unique values are [value is] stored in a single database column of the SQL database server.
With respect to claims 8 and 9 Froehlich in view of Duftler do disclose that the unique values comprise a UTD as a care pathway which is taught above in Duftler paragraphs [0033]-[0036] and tables 1 and 2. However, Froehlich and Duftler do not specifically disclose a SQL server database or how the unique values are stored in the database.
Benja-Athon teaches that it was old and well-known in the art of care pathways at the time of filing to store, by the one or more processors, at a custom extension to a relational database, the care pathway data shape for the series of patient events (Paragraph [0031] discusses the SQL database only being accessible to electronic devices that are in the network and through servers with access, construed as at a custom extension.  Paragraph [0011] discusses storing the data in a database or databases managed by an SQL server, construed as relational database.  Paragraph [0014] discusses using an array or series of information and data on a diagnosis and all health related data.).
Therefore, it would have been obvious to one of ordinary skill in the art of programming at the time of filing to modify Froehlich in view of Duftler with Benja-Athon to store data a SQL server database or how the unique values are stored in the database using the motivation provided above by Froehlich that the format and structure of the datatbase are not limited and may be chosen by the designer.  The combination of Froelich and Duftler with Benja-Athon disclose that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and as such the combination would yielded nothing more than predictable results. 

Claim 13 recites substantially similar limitations as those already addressed in claim 4, and, as such, is rejected for similar reasons as given above.
Claim 14 recites substantially similar limitations as those already addressed in claim 5, and, as such, is rejected for similar reasons as given above.
Claims 15 and 19 recite substantially similar limitations as those already addressed in claim 6, and, as such, is rejected for similar reasons as given above.
Claims 21 and 22 recite substantially similar limitations as those already addressed in claim 9, and, as such, is rejected for similar reasons as given above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOTALING II whose telephone number is (571)272-4437.  The examiner can normally be reached on 7:30-4 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/JOHN M HOTALING/Primary Examiner, Art Unit 3992   
                                                                                                                                                                                                     /FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/M.F/Supervisory Patent Examiner, Art Unit 3992